Citation Nr: 0801839	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter is comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal. 

The Board remanded the veteran's appeal for further 
development in February 2007.  The case has been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's benign prostatic hypertrophy is not related 
to the veteran's active military service.

2.  The veteran does not have a diagnosis of prostate cancer.

3.  The veteran does not have tinnitus that is attributed to 
his active military service.

4.  The veteran does not have bilateral hearing loss 
disability that is attributed to his active military service.


CONCLUSIONS OF LAW

1.  A prostate condition was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic 
of Vietnam (Vietnam) during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).Prostate cancer is among the diseases 
presumed associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 
C.F.R. § 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Prostate condition

The veteran's service treatment records show that he was 
treated in March 1965 for acute prostatitis, which was later 
diagnosed as gonorrhea.  The veteran's November 1965 
separation examination showed normal clinical evaluation of 
the genitourinary (GU) system.  It was noted that the veteran 
had been treated for gonorrhea with Tetracycline.


VA treatment records dated April 1980 to October 2006 show 
that in 2004 the veteran reported leaking urine after 
urinating but did not want medication for his prostate.  At a 
March 2004 VA examination, the veteran reported he had never 
been treated for malignancy.  He was not impotent and had no 
history of infection other than gonorrhea for which he was 
treated in 1965.  He did not have any residuals of any 
genitourinary disease, to include gonorrhea.  He did have a 
slightly enlarged prostate.  The diagnosis was benign 
prostatic hypertrophy.  The examiner opined that the veteran 
had benign prostatic hypertrophy and that it was not as 
likely as not related to military service.  The etiology of 
the benign prostatic hypertrophy was related to the aging 
process.  It was not related to his episode of gonorrhea for 
which he was treated for many years ago and was not related 
to prostatitis for which he was treated for at the time of 
his gonorrhea.

The veteran's service personnel records show that he served 
in Vietnam between August and November 1965.  Therefore, he 
is presumed exposed to herbicides during his service in 
Vietnam.  The list of specified diseases for which 
presumptive service connection is available, however, does 
not include benign prostatic hypertrophy.  38 C.F.R. § 
3.309(e) (2007).  Additionally, the veteran does not have 
prostate cancer, which is entitled to presumptive service 
connection based on exposure to herbicides.  As such, service 
connection cannot be granted under 38 C.F.R. § 3.309(e).  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims ("Court") held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Therefore, the claim for service connection on the 
basis of presumed exposure to herbicides under 38 C.F.R. § 
3.309(e) must be denied as a matter of law.

There is also a lack of evidence of entitlement to service 
connection on a direct basis.  Combee, 34 F.3d at 1042.  
There is no evidence of benign prostatic hypertrophy during 
service; the veteran was treated once in 1965 for 
prostatitis, which was later diagnosed as gonorrhea.  The VA 
examiner in 2004 opined that the veteran did not have 
residuals of his treatment for prostatitis/gonorrhea and his 
present benign prostatic hypertrophy was not as likely as not 
related to military service but to the aging process.  This 
opinion stands uncontradicted in the record.


Absent a showing of a medical nexus between the current 
benign prostatic hypertrophy and service, the claim must 
fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Bilateral hearing loss and tinnitus

The evidence of record does not support the claim for service 
connection for bilateral hearing loss or tinnitus.  

Concerning the presence of a disease, injury or event during 
the veteran's active military service, the veteran reported 
in November 2004 that he was exposed to the noise of an 
explosion of an 81 mm and 205 Howitzer during service, and 
his service personnel record shows that he served as a heavy 
weapons infantryman and an ammo bearer.  His service medical 
records show normal hearing on his entrance and separation 
examinations, and his November 1965 separation examination 
showed normal clinical evaluation of the ears and drums.  The 
service medical records do not show complaints of, or 
treatment for, hearing loss or tinnitus during service.  

The veteran's October 2003 VA Agent Orange Examination 
contains a diagnosis of hearing loss and tinnitus, but there 
is no audiological evidence of hearing loss.  Rather, these 
diagnoses appear to be based on the veteran's self-reported 
history, given the lack of audiometric test results and the 
notation that, on physical examination, the ear canals were 
clear, the tympanic membranes were shiny, and the landmarks 
were visualized, and the veteran did not miss words at 
conversational tones in a quiet room.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  The VA treatment records in the 
claims folder do not show the presence of current tinnitus or 
hearing loss.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As the record does not contain test results showing the 
presence of current hearing loss disability as defined at 
38 C.F.R. § 3.385, the claim for service connection for 
hearing loss cannot be granted.  Moreover, these claims 
cannot be granted as the record does not contain competent 
medical evidence linking the claimed hearing loss and 
tinnitus to the veteran's active military service.  

Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in December 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided 
specific notice of how disability ratings and effective dates 
are assigned until March 2007, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The failure to provide the specific notice required 
by Dingess in a timely manner is harmless in this instance 
because the preponderance of the evidence is against the 
appellant's claims for service connection for his prostate 
condition, hearing loss, and tinnitus, and any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records, and the report of an October 2003 
VA Agent Orange examination have been associated with the 
claims folder.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability;  
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  This requirement could 
be satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

In this case, the evidence of record contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, in that the 
veteran reports that he experiences hearing loss and 
tinnitus, and the report of an October 2003 VA Agent Orange 
Examination contains a diagnosis of hearing loss and 
tinnitus.  In addition, the evidence shows that the veteran 
suffered an event, injury or disease in service, in that his 
service personnel records show that he served as a heavy 
weapons infantryman and an ammo bearer, and he has reported 
exposure to explosions during service.  The veteran was not 
scheduled for a VA examination for his claimed hearing loss 
and tinnitus, however, because the record does not contain 
competent evidence that his claimed hearing loss and tinnitus 
may be associated with noise exposure in service or with 
another service-connected disability.  Notably, the record 
does not contain competent evidence showing post-service 
treatment for hearing loss or tinnitus, or other competent 
evidence of possible association of these disabilities with 
military service. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Service connection for a prostate condition, to include as 
due to exposure to Agent Orange, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


